Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application Ser. No. 15/953,734 filed 04/16/2018 is in response to Applicant’s arguments/remarks filed 11/12/2020. Applicant’s response has been given full consideration. 
Claims 1-20 are currently pending in this application and all claims are under full consideration. This application is in condition for allowance. 
Allowed Claims
Claims 1-20 are allowed over prior art of record. 
Reason for Allowance
The following is an examiner’s statement of reason for allowance. 
The instant invention is directed towards an electrode for an electrochemical cell comprising of a base layer comprising active electrode species, and an electrode protective structure including a first composite layer comprising a patterned array of cavities within a matrix, wherein a ceramic or a polymer layer forms the matrix, and the other of the two fills at least a portion of the cavities. The invention is also directed to a method of fabricating a protected electrode.  
The closest prior art is considered to be Visco et al. (U.S. PG Publication 2004/0142244) and Roumi et al
Visco discloses an electrode for an electrochemical cell comprising a lithium anode and a protective composite layer for protecting the anode composed of two components, a polymer matrix and an ion conductive ceramic material fills the matrix. Visco, however, does not disclose at least a first composite layer comprising a patterned array of cavities within a matrix, wherein a polymer or ceramic material forms the matrix and the other of the two fills the cavities. Visco also does not disclose the claimed method steps to fabricate a protected electrode. 
Roumi discloses an electrochemical cell and separator system of multiplayer, porous geometry supporting ion transport properties, and providing a barrier effective to prevent dendrite initiated mechanical failure, and also a chemical barrier layer. Roumi discloses a patterned high mechanical strength layer, but does not disclose the patterned layer is a protective layer and consequently does not disclose a protective layer or structure including a first composite layer comprising a patterned array of cavities within a matrix, wherein a polymer or ceramic material forms the matrix and the other of the two fills the cavities. Roumi also does not disclose the claimed method steps to fabricate a protected electrode
The pertinent reference of the prior art of record, singly or combined, fail to teach all the limitations of the claimed invention. New search of the prior art was conducted but failed to produce any new prior art that anticipates or renders obvious the claimed invention. Therefore, Claims 1-20 are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair my.uspto.gov/pair/Private Pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722